Citation Nr: 0816440	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1953 and from January 9, 1954 to February 2, 1954.  
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Nashville, Tennessee Regional 
Office (RO).  In August 2007, the Board remanded the case to 
the RO for additional development.  The case is once again 
before the Board for appellate adjudication.


FINDING OF FACT

The evidence supports the conclusion that the claimed 
acquired psychiatric disorder, including depression and PTSD, 
is related to the veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression and 
PTSD, was incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

A preexisting injury or disease (one noted upon entrance into 
service) will be considered to have been aggravated by active 
service where there is an increase in disability during 
service.  Where the evidence shows that there was an increase 
in disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that he was 
discharged from service because he was found to be 
emotionally unstable in February 1953.  During a short period 
of service with the Marines in January 1954, he underwent 
psychiatric evaluation which resulted in his separation from 
the Marines; however, it does not appear that a psychiatric 
diagnosis was rendered at that time.  Symptoms reported at 
that time did include anxiety, confusion, and withdrawal and 
psychological testing was reported to show marked delusions 
of persecution.

The veteran's medical records indicate treatment for a 
psychiatric condition as early as 1967.  The veteran was 
noted to have sought private medical treatment regarding his 
psychiatric disorder from 1967 to 1971.  The veteran's VA 
treatment records indicate that he has been diagnosed as 
having PTSD and takes medication to control the symptoms 
associated with that disorder.

The veteran underwent a VA examination in August 2007.  At 
that time, he was diagnosed as having major and recurrent 
depression and specifically not having a personality 
disorder.  The examiner also diagnosed the veteran as having 
PTSD as secondary to his depression.  The examiner 
determined, after a complete review of the veteran's claims 
file including his service medical records, that the 
diagnosis of personality disorder made in service was 
incorrect.  The examiner stated that the in-service diagnosis 
should have been an acquired psychiatric disability and that 
the evidence suggests that this disability pre-existed 
service.  The examiner continued by stating that the medical 
evidence suggests that the veteran's pre-existing psychiatric 
condition was aggravated during service.


As the veteran's psychiatric disability has been determined 
to have been aggravated during service, the claim for an 
acquired psychiatric disorder, including depression and PTSD, 
is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
including depression and PTSD, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


